UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2103


In re: STEVEN SAKASKI ROBINSON, a/k/a Worm,

                    Petitioner,



                           On Petition for Writ of Mandamus.
                     (4:06-cr-01322-TLW-1; 4:18-cv-03246-TLW)


Submitted: February 18, 2020                                 Decided: February 20, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Steven Sakaski Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephen Sakaski Robinson petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2255 (2018) motion. He seeks an

order from this court directing the district court to act. The present record does not reveal

undue delay in the district court. Accordingly, although we grant Robinson leave to proceed

in forma pauperis, we deny the mandamus petition. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                             2